JS 44 (Rev. 10/20)        Case 2:21-cv-00404-DBPCIVIL
                                                 Document 1 Filed
                                                      COVER       06/29/21 PageID.1 Page 1 of 2
                                                               SHEET
The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law, except as
provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the Clerk of Court for the
purpose of initiating the civil docket sheet. (SEE INSTRUCTIONS ON NEXT PAGE OF THIS FORM.)
I. (a) PLAINTIFFS                                                                                             DEFENDANTS
                                                                                                              B&G80, LLC, D/B/A VENTANA STUDENT HOUSING, JILL
          AUSTYN SORENSEN                                                                                     SAVAGE,
    (b)   County of Residence of First Listed Plaintiff                Utah County                            County of Residence of First Listed Defendant                              Utah County
                                  (EXCEPT IN U.S. PLAINTIFF CASES)                                                                   (IN U.S. PLAINTIFF CASES ONLY)
                                                                                                              NOTE:      IN LAND CONDEMNATION CASES, USE THE LOCATION OF
                                                                                                                         THE TRACT OF LAND INVOLVED.

    (c)   Attorneys (Firm Name, Address, and Telephone Number)                                                 Attorneys (If Known)
      Nicholas H. K. Jackson/Katherine B. Bushman/Katie M.
      Cox Disability Law Center, 205 N. 400 W. SLC, UT.
      84103 (801) 363 1347
II. BASIS OF JURISDICTION (Place an “X” in One Box Only) III. CITIZENSHIP OF PRINCIPAL PARTIES (Place an “X” in One Box for Plaintiff
                                                                                                           (For Diversity Cases Only)                                          and One Box for Defendant)
    1   U.S. Government                  ✖   3   Federal Question                                                                   PTF          DEF                                             PTF      DEF
          Plaintiff                                (U.S. Government Not a Party)                     Citizen of This State            1            1          Incorporated or Principal Place         4     4
                                                                                                                                                                of Business In This State

    2   U.S. Government                      4   Diversity                                           Citizen of Another State            2             2      Incorporated and Principal Place                5        5
          Defendant                                (Indicate Citizenship of Parties in Item III)                                                                of Business In Another State

                                                                                                     Citizen or Subject of a             3             3      Foreign Nation                                  6        6
                                                                                                       Foreign Country
IV. NATURE OF SUIT (Place an “X” in One Box Only)                                                                                        Click here for: Nature of Suit Code Descriptions.
           CONTRACT                                                    TORTS                           FORFEITURE/PENALTY                          BANKRUPTCY                                  OTHER STATUTES
    110 Insurance                        PERSONAL INJURY                    PERSONAL INJURY             625 Drug Related Seizure             422 Appeal 28 USC 158                           375 False Claims Act
    120 Marine                           310 Airplane                      365 Personal Injury -            of Property 21 USC 881           423 Withdrawal                                  376 Qui Tam (31 USC
    130 Miller Act                       315 Airplane Product                  Product Liability        690 Other                                28 USC 157                                      3729(a))
    140 Negotiable Instrument                 Liability                    367 Health Care/                                                                                                  400 State Reapportionment
    150 Recovery of Overpayment          320 Assault, Libel &                  Pharmaceutical                                                PROPERTY RIGHTS                                 410 Antitrust
        & Enforcement of Judgment             Slander                          Personal Injury                                                820 Copyrights                                 430 Banks and Banking
    151 Medicare Act                     330 Federal Employers’                Product Liability                                              830 Patent                                     450 Commerce
    152 Recovery of Defaulted                 Liability                    368 Asbestos Personal                                              835 Patent - Abbreviated                       460 Deportation
         Student Loans                   340 Marine                            Injury Product                                                     New Drug Application                       470 Racketeer Influenced and
         (Excludes Veterans)             345 Marine Product                    Liability                                                      840 Trademark                                      Corrupt Organizations
    153 Recovery of Overpayment               Liability                   PERSONAL PROPERTY                      LABOR                        880 Defend Trade Secrets                       480 Consumer Credit
        of Veteran’s Benefits            350 Motor Vehicle                 370 Other Fraud              710 Fair Labor Standards                  Act of 2016                                    (15 USC 1681 or 1692)
    160 Stockholders’ Suits              355 Motor Vehicle                 371 Truth in Lending             Act                                                                              485 Telephone Consumer
    190 Other Contract                       Product Liability             380 Other Personal           720 Labor/Management                 SOCIAL SECURITY                                     Protection Act
    195 Contract Product Liability       360 Other Personal                    Property Damage              Relations                        861 HIA (1395ff)                                490 Cable/Sat TV
    196 Franchise                            Injury                        385 Property Damage          740 Railway Labor Act                862 Black Lung (923)                            850 Securities/Commodities/
                                         362 Personal Injury -                 Product Liability        751 Family and Medical               863 DIWC/DIWW (405(g))                              Exchange
                                             Medical Malpractice                                            Leave Act                        864 SSID Title XVI                              890 Other Statutory Actions
        REAL PROPERTY                      CIVIL RIGHTS                   PRISONER PETITIONS            790 Other Labor Litigation           865 RSI (405(g))                                891 Agricultural Acts
    210 Land Condemnation                440 Other Civil Rights            Habeas Corpus:               791 Employee Retirement                                                              893 Environmental Matters
    220 Foreclosure                      441 Voting                        463 Alien Detainee               Income Security Act              FEDERAL TAX SUITS                               895 Freedom of Information
    230 Rent Lease & Ejectment           442 Employment                    510 Motions to Vacate                                             870 Taxes (U.S. Plaintiff                           Act
    240 Torts to Land                ✖   443 Housing/                          Sentence                                                           or Defendant)                              896 Arbitration
    245 Tort Product Liability               Accommodations                530 General                                                       871 IRS—Third Party                             899 Administrative Procedure
    290 All Other Real Property          445 Amer. w/Disabilities -        535 Death Penalty                IMMIGRATION                           26 USC 7609                                    Act/Review or Appeal of
                                             Employment                    Other:                       462 Naturalization Application                                                           Agency Decision
                                         446 Amer. w/Disabilities -        540 Mandamus & Other         465 Other Immigration                                                                950 Constitutionality of
                                             Other                         550 Civil Rights                 Actions                                                                              State Statutes
                                         448 Education                     555 Prison Condition
                                                                           560 Civil Detainee -
                                                                               Conditions of
                                                                               Confinement
V. ORIGIN (Place an “X” in One Box Only)
✖   1 Original             2 Removed from                         3     Remanded from              4 Reinstated or             5 Transferred from       6 Multidistrict                              8 Multidistrict
      Proceeding             State Court                                Appellate Court              Reopened                    Another District           Litigation -                               Litigation -
                                                                                                                                 (specify)                  Transfer                                   Direct File
                                             Cite the U.S. Civil Statute under which you are filing (Do not cite jurisdictional statutes unless diversity):
                                             42 U.S.C. § 3601 et seq.
VI. CAUSE OF ACTION                          Brief description of cause:
                                             Fair Housing Act Violation
VII. REQUESTED IN                                 CHECK IF THIS IS A CLASS ACTION                       DEMAND $                                        CHECK YES only if demanded in complaint:
     COMPLAINT:                                   UNDER RULE 23, F.R.Cv.P.                                                                              JURY DEMAND:                            ✖ Yes        No
                                                                                                                                                                                          Case: 2:21-cv-00404
VIII. RELATED CASE(S)
                                                 (See instructions):                                                                                                                      Assigned To : Pead, Dustin B.
      IF ANY                                                             JUDGE                                                               DOCKET NUMBER                                Assign. Date : 06/29/2021
DATE                                                                       SIGNATURE OF ATTORNEY OF RECORD                                                                                Description: Sorensen v. Hatt
                                                                                                                                                                                          et al
Jun 29, 2021                                                                Katherine B. Bushman                                              Digitally signed by Katherine B. Bushman
                                                                                                                                              Date: 2021.06.29 09:58:19 -06'00'


FOR OFFICE USE ONLY

    RECEIPT #                     AMOUNT                                        APPLYING IFP                                   JUDGE                                        MAG. JUDGE
                       Case 2:21-cv-00404-DBP Document 1 Filed 06/29/21 PageID.2 Page 2 of 2
JS 44 Reverse (Rev. 10/20)


                     INSTRUCTIONS FOR ATTORNEYS COMPLETING CIVIL COVER SHEET FORM JS 44
                                                               Authority For Civil Cover Sheet

The JS 44 civil cover sheet and the information contained herein neither replaces nor supplements the filings and service of pleading or other papers as
required by law, except as provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is
required for the use of the Clerk of Court for the purpose of initiating the civil docket sheet. Consequently, a civil cover sheet is submitted to the Clerk of
Court for each civil complaint filed. The attorney filing a case should complete the form as follows:

I.(a)    Plaintiffs-Defendants. Enter names (last, first, middle initial) of plaintiff and defendant. If the plaintiff or defendant is a government agency, use
         only the full name or standard abbreviations. If the plaintiff or defendant is an official within a government agency, identify first the agency and then
         the official, giving both name and title.
  (b)    County of Residence. For each civil case filed, except U.S. plaintiff cases, enter the name of the county where the first listed plaintiff resides at the
         time of filing. In U.S. plaintiff cases, enter the name of the county in which the first listed defendant resides at the time of filing. (NOTE: In land
         condemnation cases, the county of residence of the "defendant" is the location of the tract of land involved.)
  (c)    Attorneys. Enter the firm name, address, telephone number, and attorney of record. If there are several attorneys, list them on an attachment, noting
         in this section "(see attachment)".

II.      Jurisdiction. The basis of jurisdiction is set forth under Rule 8(a), F.R.Cv.P., which requires that jurisdictions be shown in pleadings. Place an "X"
         in one of the boxes. If there is more than one basis of jurisdiction, precedence is given in the order shown below.
         United States plaintiff. (1) Jurisdiction based on 28 U.S.C. 1345 and 1348. Suits by agencies and officers of the United States are included here.
         United States defendant. (2) When the plaintiff is suing the United States, its officers or agencies, place an "X" in this box.
         Federal question. (3) This refers to suits under 28 U.S.C. 1331, where jurisdiction arises under the Constitution of the United States, an amendment
         to the Constitution, an act of Congress or a treaty of the United States. In cases where the U.S. is a party, the U.S. plaintiff or defendant code takes
         precedence, and box 1 or 2 should be marked.
         Diversity of citizenship. (4) This refers to suits under 28 U.S.C. 1332, where parties are citizens of different states. When Box 4 is checked, the
         citizenship of the different parties must be checked. (See Section III below; NOTE: federal question actions take precedence over diversity
         cases.)

III.     Residence (citizenship) of Principal Parties. This section of the JS 44 is to be completed if diversity of citizenship was indicated above. Mark this
         section for each principal party.

IV.      Nature of Suit. Place an "X" in the appropriate box. If there are multiple nature of suit codes associated with the case, pick the nature of suit code
         that is most applicable. Click here for: Nature of Suit Code Descriptions.

V.       Origin. Place an "X" in one of the seven boxes.
         Original Proceedings. (1) Cases which originate in the United States district courts.
         Removed from State Court. (2) Proceedings initiated in state courts may be removed to the district courts under Title 28 U.S.C., Section 1441.
         Remanded from Appellate Court. (3) Check this box for cases remanded to the district court for further action. Use the date of remand as the filing
         date.
         Reinstated or Reopened. (4) Check this box for cases reinstated or reopened in the district court. Use the reopening date as the filing date.
         Transferred from Another District. (5) For cases transferred under Title 28 U.S.C. Section 1404(a). Do not use this for within district transfers or
         multidistrict litigation transfers.
         Multidistrict Litigation – Transfer. (6) Check this box when a multidistrict case is transferred into the district under authority of Title 28 U.S.C.
         Section 1407.
         Multidistrict Litigation – Direct File. (8) Check this box when a multidistrict case is filed in the same district as the Master MDL docket.
         PLEASE NOTE THAT THERE IS NOT AN ORIGIN CODE 7. Origin Code 7 was used for historical records and is no longer relevant due to
         changes in statue.

VI.      Cause of Action. Report the civil statute directly related to the cause of action and give a brief description of the cause. Do not cite jurisdictional
         statutes unless diversity. Example: U.S. Civil Statute: 47 USC 553 Brief Description: Unauthorized reception of cable service.

VII.     Requested in Complaint. Class Action. Place an "X" in this box if you are filing a class action under Rule 23, F.R.Cv.P.
         Demand. In this space enter the actual dollar amount being demanded or indicate other demand, such as a preliminary injunction.
         Jury Demand. Check the appropriate box to indicate whether or not a jury is being demanded.

VIII. Related Cases. This section of the JS 44 is used to reference related pending cases, if any. If there are related pending cases, insert the docket
      numbers and the corresponding judge names for such cases.

Date and Attorney Signature. Date and sign the civil cover sheet.
